UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
xX

 

ISIDRO GONZALEZ, WILLIAM CASTILLO,
and ANIBAL GONZALEZ, on behalf of themselves
and all other persons similarly situated,

Plaintiffs, COMPLAINT
-against-

WESTHAMPTON TREE WORKS, INC. and
GEORGE D. ECKART,
Defendants.

 

x

Plaintiffs, ISIDRO GONZALEZ, WILLIAM CASTILLO, and ANIBAL GONZALEZ
(“Plaintiffs”), on behalf of themselves and all other persons similarly situated, by and through their
attorneys, the Law Office of Peter A. Romero PLLC, complaining of the Defendants, allege as
follows:

NATURE OF THE ACTION

1. Defendant, WESTHAMPTON TREE WORKS, INC., and its principal, Defendant,
GEORGE D. ECKART (collectively “Defendants”), failed to pay Plaintiffs and other similarly
situated employees premium overtime wages for hours worked in excess of forty hours per week
in violation of both the Fair Labor Standards Act, 29 U.S.C. §201 et seq., (“FLSA”), and the New,
York Labor Law Articles 6 and 19, §650 et seq., and the supporting New York State Department
of Labor Regulations, 12 N.Y.C.R.R. Part 142 (“NYLL”).

2. Plaintiffs bring this action against Defendants to recover unpaid wages on behalf of
themselves and all individuals similarly situated under the Fair Labor Standards Act, 29 U.S.C.
§201 et seq., (“FLSA”), under the New York Labor Law Articles 6 and 19, §650 et seq., and the
supporting New York State Department of Labor Regulations, 12 N.Y.C.R.R. Part 142 (“New

York Labor Law’).
JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331 and 1337

and supplemental jurisdiction over Plaintiffs state law claims pursuant to 28 U.S.C. §1367.
4, In addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA
pursuant to 29 U.S.C. §216(b).
5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §1391.
THE PARTIES

6. At all times relevant to the complaint, Plaintiff ISIDRO GONZALEZ was an
“employee” within the meaning of Section 3(e) of the FLSA, 29 U.S.C. §203(e), and New. York
State Labor Law §190(2).

7. At all times relevant to the complaint, Plaintiff WILLIAM CASTILLO was an
“employee” within the meaning of Section 3(e) of the FLSA, 29 U.S.C. §203(e), and New York
State Labor Law §190(2).

8. At all times relevant to the complaint, Plaintiff ANIBAL GONZALEZ was an
“employee” within the meaning of Section 3(e) of the FLSA, 29 U.S.C. §203(e), and New York
State Labor Law §190(2).

9. Defendant, WESTHAMPTON TREE WORKS, INC. (““WTW”), was and still is a
domestic business corporation organized and existing pursuant to the laws of the State of New
York.

10. — At all times relevant, Defendant, WTW, was and still is an “employer” within the
meaning of Section 3(d) of the FLSA, 29 U.S.C. §203(d), and New York State Labor Law §190(3).

11. At all relevant times, Defendant, WTw, was subject to the requirements of the

FLSA because it had annual gross revenue of at least $500,000, was engaged in interstate
commerce and had employees handling, selling, or otherwise working on goods or materials that
have been moved in or produced for commerce. Defendant’s employees were engaged in trimming
trees and landscaping and used equipment and other materials, such as saws, rakes, shovels,
brooms, and other tools, many of which originated in states other than New York.

12. Defendant, GEORGE D. ECKART (“ECKART”), owns and/or operates WTW,
has authority to make payroll and personnel decisions for WTW, is active in the day to day
management of the corporate defendant, including the payment of wages to the Plaintiffs and
determining what wages were paid to Plaintiffs.

13. Defendant, ECKART, as a result of his position as manager and/or owner of the
corporate defendant is liable to Plaintiffs as an “employer” within the meaning of federal and state
law for the unpaid wages Plaintiffs seek to recover.

FACTS

14. Defendants are tree and landscape contractors.

15. Plaintiff, ISIDRO GONZALEZ, was employed by the Defendants as a manual
laborer from in or about 2012 until in or about January 2020.

16. Plaintiff, ISIDRO GONZALEZ, regularly worked Monday through Saturday, six
days per week, from March through December each year during his employment with Defendants.
Plaintiff began work each workday at 7:00 a.m. The time that Plaintiff finished work at the end of
each day varied from day to day and ranged between 5:00 p.m. and 8:00 p.m.

17. Plaintiff, ISIDRO GONZALEZ, regularly worked in excess of 40 hours per week.

18. Defendants did not pay Plaintiff, ISIDRO GONZALEZ, overtime compensation at
the rate of one and one-half times his regular rate of pay for hours worked after. 40 hours per

workweek.
19. Plaintiff, WILLIAM CASTILLO, was employed by the Defendants as a manual
laborer from in or about October 2018 until in or about March 2020.

20. Plaintiff, WILLIAM CASTILLO, regularly worked Monday through Saturday, six
days per week, from March through December each year during his employment with Defendants.
Plaintiff began work each workday at 7:00 a.m. The time that Plaintiff finished work at the end of
each day varied from day to day and ranged between 5:00 p.m. and 8:00 p.m.

21. Plaintiff WILLIAM CASTILLO, regularly worked in excess of 40 hours per week.

22. Defendants did not pay Plaintiff, WILLIAM CASTILLO, overtime compensation
at the rate of one and one-half times his regular rate of pay for hours worked after 40 hours per
workweek.

23. Plaintiff, ANIBAL GONZALEZ, was employed by the Defendants as a manual
laborer from in or about March 2014 until in or about March 2020.

24. Plaintiff, ANIBAL GONZALEZ, regularly worked Monday through Saturday, six
days per week, from March through December each year during his employment with Defendants.
Plaintiff began work each workday at 7:00 a.m. The time that Plaintiff finished work at the end of
each day varied from day to day and ranged between 5:00 p.m. and 8:00 p.m.

25. Plaintiff, ANIBAL GONZALEZ, regularly worked in excess of 40 hours per week.

26, Defendants did not pay Plaintiff, ANIBAL GONZALEZ, overtime compensation
at the rate of one and one-half times his regular rate of pay for hours worked after 40 hours per
workweek. |

27. Defendants willfully disregarded and purposefully evaded record keeping
requirements of the FLSA and the NYLL by failing to maintain accurate records of the hours

worked by and wages paid to Plaintiffs.
28. Defendants failed to provide Plaintiffs with a notice and acknowledgement of his
wage rate upon Plaintiff's hire as required by Labor Law §195(1).

29. Defendants failed to provide Plaintiffs with an accurate wage statement each pay
period as required by Labor Law §195(3). |

30. Defendants failed to post required notices regarding payment of minimum wages
and overtime as required by the FLSA and NYLL.

COLLECTIVE ACTION ALLEGATIONS

31. At all times relevant, Plaintiff and other FLSA Collective Action Plaintiffs are and
have been similarly situated, have had substantially similar job requirements and pay provisions,
and are and have been subject to Defendants’ decision, policy, plan and common policies,
programs, practices, procedures, protocols, routines, and rules willfully failing and refusing to pay
them overtime pay for hours worked in excess of forty (40) hours each week.

32. Upon information and belief, there are many current and former employees who
are similarly situated to the Plaintiff, who have been underpaid in violation of the FLSA. The
named Plaintiff is representative of those other workers and is acting on behalf of the Defendants’
current and former employees’ interests as well as his own interest in in bringing this action.

33. Plaintiff seeks to proceed as a collective action with regard to the First Claim and
Second Claim for Relief, pursuant to 29 U.S.C. §216(b) on behalf of himself and the following
similarly situated employees:

All persons who are currently or have been employed by the
Defendants as laborers at any time during the three (3) years prior
to the filing of their respective consent forms.

34. The First Claim for Relief is properly brought under and maintained as an opt-in

collective action pursuant to 29 U.S.C. §216(b). The FLSA Collective Plaintiffs are readily
ascertainable. For purposes of notice and other purposes related to this action, their names and
addresses are readily available from the Defendants. These similarly situated employees should
be notified of and allowed to opt-into this action pursuant to 29 U.S.C. §216(b).

35. Unless the Court promptly issues such a notice, persons similarly situated to the
Plaintiff, who have been unlawfully deprived of overtime pay in violation of the FLSA, will be
unable to secure compensation to which they are entitled and which has been unlawfully withheld
from them by the Defendants.

FIRST CLAIM FOR RELIEF
FAIR LABOR STANDARDS ACT

36. ‘Plaintiffs allege and incorporate by reference all allegations in all preceding
paragraphs.

37. Defendants employed Plaintiff and persons similarly situated to Plaintiff for
workweeks longer than forty (40) hours and willfully failed to compensate the Plaintiff for the
time worked in excess of forty (40) hours per week, at a rate of at least one and one-half times the
regular hourly rate, in violation of the FLSA.

38. Defendants’ violations of the FLSA, as described in this Complaint have been
willful and intentional.

39. Because Defendant’s violations of the FLSA were willful, a three-year statute of
limitations applies, pursuant to 29 U.S.C. §255.

40. As aresult of defendants’ unlawful acts, Plaintiff and persons similarly situated to
Plaintiff are entitled to recover overtime compensation and other wages in amounts to be

determined at trial, liquidated damages, attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).
SECOND CLAIM FOR RELIEF
NEW YORK LABOR LAW: UNPAID OVERTIME WAGES

41. Plaintiffs allege and incorporate by reference all allegations in all preceding
paragraphs.

42. Defendants employed Plaintiffs for workweeks longer than forty (40) hours and
willfully failed to compensate the Plaintiff for the time worked in excess of forty (40) hours per
week, at a rate of at least one and one-half times the regular hourly rate, in violation of New York
Labor Law.

43. By defendants’ failure to pay Plaintiffs overtime wages for hours worked in excess
of 40 hours per week, Defendants willfully violated the New York Labor Law Article 19, §650 et
seq, and the supporting New York State Department of Labor Regulations, including 12
N.Y.C.RR. Part 142.

44, Due to defendants’ violations of the New York Labor Law, Plaintiffs are entitled
to recover from Defendants unpaid overtime wages, liquidated damages, reasonable attorneys’
fees and costs of the action, and pre-judgment and post-judgment interest.

THIRD CLAIM FOR RELIEF
NEW YORK LABOR LAW SECTION 195(1)

45. Plaintiffs allege and incorporate by reference all allegations in all preceding
paragraphs.

46. Defendants failed to provide Plaintiffs with a written notice upon hire regarding
their rate of pay; the basis of their rate of pay; the employee’s regular pay day; the name, address

and telephone number of the employer; and other information required by Labor Law §195(1).
47. Due to defendant’s failure to provide Plaintiffs with the notice and statement

required by Section 195 of the Labor Law, each Plaintiff is entitled to statutory damages in the

 

 

amount of $5,000.00.
FOURTH CLAIM FOR RELIEF
NEW YORK LABOR LAW SECTION 195(3)
48. Plaintiffs allege and incorporate by reference all allegations in all preceding
paragraphs. |

49. Defendants failed to provide Plaintiffs with an accurate statement of their wages
each pay period as required by Section 195 of the Labor Law.
| 50. Due to defendant’s failure to provide Plaintiffs with the notice and statement
required by Section 195 of the Labor Law, each Plaintiff is entitled to statutory damages in the
amount of $5,000.00.
PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, individually and on behalf of all other similarly situated
persons, pray for the following relief:

(i) Unpaid wages and an additional and equal amount as liquidated damages pursuant
to 29 U.S.C. §201 et seq. and the supporting United States Department of Labor regulations;

(ii) Issuance of a declaratory judgment that the practices complained of in this
Complaint are unlawful under New York Labor Law, Article 19, §650 et seq., and the supporting
New York State Department of Labor Regulations; |

(iii) | Unpaid wages pursuant to New York Labor Law, Article 19, §§650 et seq., and the
supporting New York State Department of Labor Regulations, plus liquidated damages and pre-
and post-Judgment interest; |

(iv) Damages pursuant to New York State Labor Law §198;
‘Case 2:20-cv-02272-SJF-ST Document 1 Filed 05/20/20 Page 9 of 12 PagelD #: 9

(v) All attorneys’ fees and costs incurred in prosecuting these claims; and
(vi) | Such other relief as this Court deems just and proper.
Dated: Hauppauge, New York
May 20, 2020
LAW OFFICE OF PETER A. ROMERO PLLC

/s/ Peter A, Romero, Esq.

 

Peter A. Romero, Esq.

825 Veterans Highway Ste. B
Hauppauge, New York 11788
(631) 257-5588
Promero@RomeroLawN Y.com

Attorneys for Plaintiffs —
Case 2:20-cv-02272-SJF-ST Document 1 Filed 05/20/20 Page 10 of 12 PagelD #: 10

CONSENT TO SUE
By my signature below, I hereby authorize the filing and prosecution of claims in my name and
on my behalf against West Hampton Tree Works, Inc., to recover unpaid overtime wages owed
for weeks in which I worked more than forty (40) hours pursuant to the federal Fair Labor
Standards Act of 1938, as amended 29 U.S.C. §201 et seq. I consent to being named as the
representative plaintiff in this action to make decisions on behalf of all other plaintiffs concerning
this action. I hereby authorize the Law Office of Peter A. Romero to represent me in this case. This

has been read to me in my native language Spanish.

i, SG _ 3.192. Qo20

2
Se itt en NS

Isidro Gonzatez~ Date

 
Case 2:20-cv-02272-SJF-ST Document 1 Filed 05/20/20 Page 11 of 12 PagelD #: 11

CONSENT TO SUE
By my signature below, I hereby authorize the filing and prosecution of claims in my name and
on my behalf against West Hampton Tree Works, Inc., to recover unpaid overtime wages owed
for weeks in which I worked more than forty (40) hours pursuant to the federal Fair Labor
Standards Act of 1938, as amended 29 U.S.C. §201 et seq. I consent to being named as the
representative plaintiff in this action to make decisions on behalf of all other plaintiffs concerning
this action. I hereby authorize the Law Office of Peter A. Romero to represent me in this case. This

has been read to me in my native language Spanish.

Witham castle 02 1\2/2026

William Castillo Date
Case 2:20-cv-02272-SJF-ST Document 1 Filed 05/20/20 Page 12 of 12 PagelD #: 12

CONSENT TO SUE
By my signature below, I hereby authorize the filing and prosecution of claims in my name and
on my behalf against West Hampton Tree Works, Inc., to recover unpaid overtime wages owed
for weeks in which I worked more than forty (40) hours pursuant to the federal Fair Labor
Standards Act of 1938, as amended 29 U.S.C. §201 et seq. I consent to being named as the
representative plaintiff in this action to make decisions on behalf of all other plaintiffs concerning
this action. I hereby authorize the Law Office of Peter A. Romero to represent me in this case. This

has been read to me in my native language Spanish.

le 3l j2/: 20

‘Anibal Gonzalez Date

 
